Citation Nr: 0507507	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for a rating higher than 30 percent for his PTSD.

In September 2003, the Board remanded the case to the RO for 
further development and consideration.  The case since has 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher rating for his PTSD, 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of his appeal has been 
obtained.

2.  As a result of his PTSD, the veteran experiences 
nightmares, social isolation, anxiety, depression, and 
irritability, but he does not have occupational and social 
impairment due to such symptoms as:  circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; memory impairment; impaired 
thought processes; and panic attacks.  His cognition is 
intact and his speech, thought content, and thought process 
are normal.  There also are no objective clinical indications 
of suicidal or homicidal ideations or hallucinations or 
delusions.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The September 2000 
rating decision appealed, the August 2001 statement of the 
case (SOC), and the December 2001 and November 2004 
supplemental statements of the case (SSOCs), as well as an 
April 2004 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claim.  And the April 2004 letter, 
in particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by 
the VCAA.



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, his service medical records and VA medical records 
have been obtained, and he was afforded several VA 
examinations, including most recently in October 2004 as a 
result of the Board's remand directive.  In addition, he was 
provided several other opportunities to submit additional 
evidence in support of his claim - including following the 
RO's April 2004 VCAA letter.  He also had an additional 90 
days to identify and/or submit supporting evidence after 
certification (and recertification) of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ripe for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in an April 2004 letter.  This letter 
was sent after the initial adjudication of his claim in 
September 2000, but that was even before the VCAA was signed 
into law in November of that year.  The April 2004 VCAA 
letter also, however, was not sent until well after the SOC 
was issued in August 2001.  So compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But this already has 
occurred in this particular instance.

Bare in mind the Board already remanded this claim to the RO 
in September 2003, partly to ensure compliance with the VCAA.  
And, as mentioned, the RO subsequently sent the veteran a 
VCAA letter in April 2004.  This, incidentally, was prior to 
issuing him the November 2004 SSOC, wherein the RO 
readjudicated his claim based on the additional evidence that 
had been received since the initial rating decision in 
question and the prior SOC and SSOC.  This also occurred 
before his appeal was recertified to the Board.  So he 
already has been fully apprised of the VCAA and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence in response.  Indeed, he even had an 
additional 90 days once his appeal arrived at the Board to 
identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2004 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  And as indicated in VAOPGCPREC 7-
2004, VA need not use any magical language in conveying this 
message to him.  Moreover, another recent precedent opinion 
of VA's General Counsel held that the language in Pelegrini 
I, which is similar to the language in Pelegrini II, stating 
that VA must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini I that sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of the notice provided 
to a claimant under those provisions is obiter dictum and is 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

With respect to the April 2004 VCAA letter, the veteran was 
requested to respond within 60 days, but the letter also 
informed him that he actually had up to one year to submit 
evidence.  It has not been more than one year since that 
letter.  38 C.F.R. § 3.159(b)(1) (2003) was invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  


The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Records show the veteran was granted service connection for 
PTSD in a January 1998 rating decision.  A 30 percent 
disability evaluation was assigned, effective November 1997.

A December 1999 VA medical record indicates the veteran 
complained of depression, without suicidal or homicidal 
ideations.  A history of PTSD was noted.  The diagnosis was 
depression and medication was prescribed.

In January 2000, the veteran reported that he was tolerating 
his medication well and that it resulted in a "leveling of 
mood" and less irritability.

In February 2000, the RO scheduled the veteran for a routine 
examination.  In March 2000, the RO informed him of a 
proposed termination of his benefits in June 2000 due to his 
failure to report to the February 2000 examination.  
In May 2000, he responded with a request to be rescheduled 
for an examination, claiming his PTSD was more severe than 
30-percent disabling.

The veteran subsequently underwent a VA compensation 
examination in June 2000.  According to the report of the 
mental status evaluation, he said he took medication for 
anxiety, but that he stopped going to counseling at the VA 
mental health clinic approximately 2 years earlier.  He 
complained of feeling anxious and stressed, and that his work 
as a letter carrier for the U.S. Postal Service for the past 
22 years aggravated his stress.  He explained that 
frustrations on the job intensified his anxiety and he 
"snaps at people," and that he had conflicts with his 
customers, 
co-workers, and family.  He also complained of fatigue due to 
sleep disturbances, with racing thoughts and intrusive 
memories making it difficult to fall asleep and nightmares 
making it difficult to stay asleep.  He also reported that he 
abused alcohol until about 9 years earlier and that he had 
very vivid memories of certain events during his Vietnam 
service, with vague or absent memories of other events.  He 
also related that he had little social relations with people 
outside his immediate family and his church, and that his 
wife considered him emotionally distant, although they had 
been married for 27 years and had 4 sons.  He denied having 
hobbies and stated that few things brought him pleasure.  

Objective mental status examination showed that the veteran 
was alert, oriented, and soft-spoken, with good eye contact 
and a mood congruent affect.  His speech was logical and 
relevant, and there was no evidence of a thought disorder.  
He had chronic sleep disturbances, nightmares, and 
disturbing, intrusive memories, as well as an exaggerated 
startle response.  He also avoided talking about his combat 
experiences and reported that he avoided movies that 
triggered disturbing memories of combat.  The diagnosis was 
chronic, moderate PTSD and a Global Assessment of Functioning 
(GAF) score of 50 was assigned.

A December 2000 VA treatment note indicates the veteran was 
seen for follow-up of his depression.  He complained of 
isolation from his family, irritability, sleep problems, and 
suicidal ideation.  The diagnosis was PTSD/depression.



Another VA treatment record dated in March 2001 states that, 
on clinical interview and examination, the veteran indicated 
that he had severe problems with sleep, irritability, 
hypervigilance, and depressed mood.  He also complained of 
isolating himself from family, occasional suicidal ideation, 
intrusive thoughts, nightmares, and of losing interest in 
activities.  The assessment was chronic PTSD and recurrent 
depressed mood. 

In April 2001, the veteran complained of a depressed mood, 
nightmares, avoidance of combat reminders, and hyperarousal 
symptoms.  The diagnosis was PTSD.

A May 2001 treatment note shows the veteran denied having any 
suicidal or homicidal ideations.  He complained of a 
depressed anxious mood, poor sleep, hypervigilance, and 
irritability.  He also complained that, despite medication 
changes, he had not yet experienced any benefit.  The 
diagnoses were PTSD and major depressive episode.

In June 2001, the veteran reported little improvement since 
his last visit, as he remained depressed and anxious, with 
poor sleep, irritability, and hypervigilance, although his 
sleep was slightly longer in length without interruption.  On 
mental status examination, he was alert and oriented, with a 
sad affect and depressed mood, despite an effort to be 
pleasant.  His speech, thought process, and thought content 
were normal.  There was no evidence of active suicidal or 
homicidal ideation.  There was no evidence of auditory or 
visual hallucinations or delusions.  There was also no 
evidence of manic behavior and his cognition was normal.  His 
functioning remained significantly impaired.  

A July 2001 VA treatment record states that the veteran 
continued to complain of a depressed mood, with anxiety and 
rumination about problems.  He also complained of intrusive 
memories, hypervigilance, irritability, and poor sleep.  On 
objective clinical examination, he was alert and oriented, 
but with a sad affect and depressed mood.  His cognition was 
intact and his speech, thought content, and thought process 
were normal.  There were no suicidal or homicidal ideations, 
nor were there any hallucinations or delusions.

In September 2001, the veteran's affect was depressed and 
anxious.  He complained of rumination regarding the September 
11, 2001 terrorist attacks.

A June 2002 VA medical record indicates the veteran 
complained of a lack of improvement in his symptoms since he 
was last seen in September 2001.  He complained of constant 
anxiety and feeling stressed by his work because he had to 
work extra shifts and could not take more than a few days off 
or sick leave because it would leave his co-workers with 
extra work.  He related that he would like to retire early.  
He also related that he had been non-compliant with his 
medication regimen in the past.  A mental status examination 
indicates that he was alert and oriented, with a tense affect 
and dysphoric mood.  His speech, thought process, and thought 
content were normal.  There was no evidence of suicidal or 
homicidal ideations, nor were there any hallucinations or 
delusions.  His cognition was intact, too.

In July 2002, the veteran complained of worsening sleep due 
to increased nightmares and chronic excessive fearfulness, 
irritability, and an inability to manage stress.  He also 
complained of rumination about problems and traumatic events 
during his military service.  Upon examination, he was alert, 
cooperative, oriented, and well groomed, with a tense affect 
and dysphoric mood.

In August and September 2002, the veteran reported that 
changes to his medication regimen had not yet resulted in any 
improvement in his symptomatology.  His wife related that he 
withdrew socially, communicated poorly, was irritable, and 
had problems sleeping and with sexual function.  Examination 
results remained unchanged.

A December 2002 VA treatment note indicates the veteran 
complained that his stress at work upset his mood and caused 
irritability at home.  He also complained of hypervigilance.  
He had a dysphoric mood with appropriate affect, despite a 
constricted range.  Eye contact was improved and he was 
alert, oriented, cooperative, and well groomed.  His insight 
and judgment were fair and his cognition was intact.  

In January 2003, the veteran related that he was concerned 
about decreased work performance due to stress and poor 
sleep.  He also related that he was reluctant to use sick 
leave and that he had stopped taking his medications.  
Examination remained unchanged from September 2002.

In March 2003, the veteran expressed concern about his son's 
deployment to the Persian Gulf and the impending conflict in 
Iraq.  He also complained of continued poor sleep.  He was 
chronically tense and easily frustrated.

An October 2003 VA treatment note indicates the veteran 
complained of having to cope with job stress, a family death, 
and a motor vehicle accident.  He reported having occasional 
passive suicidal ideation, poor sleep, and nightmares.  
Examination remained unchanged from January 2003.

February through April 2004 VA treatment notes state the 
veteran complained that he was overwhelmed by situational 
stressors and experienced chronic tension and frustration, 
with irritability.  He also reported that he wished he could 
retire or "go out on disability" because he was negatively 
affected by stress at work.  He again admitted to 
noncompliance with his medication regimen, but he indicated 
that he would like to resume it.  In February and April, 
examination showed no changes in objective symptoms since 
October 2003.  In March, his affect was anxious and 
depressed, consistent with his symptoms, but his speech was 
logical.  There was no evidence of psychotic symptoms, but 
his concentration was impaired at times.  His insight and 
judgment were fair.  

The veteran was most recently afforded another VA examination 
in October 2004.  According to that report of the evaluation, 
he complained of hypervigilance, decreased sleep, nightmares, 
tension, depression, isolation, irritability, and anxiety.  
He said that he had used 9 days of sick leave in the last 12 
months, and just 2 days in the previous 7 years due to just 
his PTSD symptoms.  He also reported that he would like to 
remain employed at the U.S. Postal Service for 4 more years 
before retirement, but that his mother's recent death created 
additional stress such that he would like to discontinue 
employment immediately due to the increased stress of having 
been assigned 7 sequential routes.  He related that he 
enjoyed working in his garden and at his church.  He also 
related that he had been married for 32 years, and that he 
had 4 sons, with whom he had a good relationship.  The VA 
examiner noted that a review of the veteran's claims file 
showed that he had continuous symptoms and regular outpatient 
care from the VA.  

Objective mental status examination showed the veteran had an 
intact sensorium, with goal-directed, coherent, and linear 
speech and thought processes.  However, his speech was 
slightly slower and lower in volume, but with normal rhythm.  
He denied delusions and hallucinations.  He was cooperative, 
alert, and oriented, with good eye contact.  He reported that 
he was "50/50" about his hygiene and grooming, and, 
according to the VA examiner, he was moderately disheveled in 
appearance.  His memory loss was described as age-appropriate 
and minor.  There was no evidence of obsessive-compulsive 
behavior or panic attacks.  His impulse control was 
unimpaired.  The diagnosis was chronic and moderately severe 
PTSD, elevated and exacerbated by the recent death of his 
mother.  A GAF score of 56 was assigned.  The VA examiner 
noted that he did not find a significant decline in mood or 
mental capacity other than a transient depression exacerbated 
by the death of the veteran's mother.  The examiner also 
indicated the veteran continued to exhibit positive levels of 
productivity and reliability, albeit with some social 
impairment, and that his anxiety and depression were an 
overlay of symptoms attributable to his PTSD.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2004).  As mentioned, the veteran's 
PTSD is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability evaluation is warranted under this 
Diagnostic Code where there is occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  


A 50 percent disability evaluation is assigned under this 
Code for occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

See 38 C.F.R. § 4.130, Code 9411.

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating and that an increased disability 
evaluation, therefore, is not warranted.  In this regard, the 
objective clinical evidence of record does not show that he 
has difficulty understanding complex commands, impaired 
memory (it is appropriate for his age), impaired insight or 
judgment, disturbances of motivation and mood, or difficulty 
maintaining relationships.  His VA examination reports 
indicate that he is correctly oriented (to time, person, 
place, situation, etc.) and cooperative, with adequate 
hygiene and grooming despite his depression.  In addition, 
there is no objective clinical evidence of delusions, 
suicidal or homicidal ideation, or hallucinations.  There is 
also no evidence of obsessive-compulsive behavior, panic 
attacks, or poor impulse control.  Likewise, his speech is 
coherent and relevant and there is no evidence of an impaired 
thought process or psychoses.  Further, despite his 
complaints of social isolation, he maintains good 
relationships with his wife and children, even by his own 
admission, and enjoys activities at his church and in his 
garden.  He is also able to participate in many other 
activities of daily living and has continuously worked for 
the U.S. Postal Service for over 26 years, despite his 
difficulty sleeping, nightmares, and irritability, which are 
contemplated by the currently assigned 30 percent evaluation.



Additionally, the veteran's GAF scores, as a result of the 
impact of his service-connected PTSD, have ranged from 50 to 
56.  A GAF score of 41 to 50 is indicative of serious social 
and industrial impairment.  Whereas a higher score of 51 to 
60 is indicative of only moderate symptoms such as a flat 
affect or occasional panic attacks, or moderate difficulty in 
social or occupational functioning (i.e., few friends, 
conflicts with peers).  See the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. 
§ 4.130.  So there is no justification for increasing the 
rating for the veteran's PTSD on the basis of his GAF scores 
since, generally speaking, they exceed the requirements for a 
rating higher than 30 percent.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, by his own admission, he has worked full-
time at the same employer for over 26 years.  And while the 
Board acknowledges that he wishes he could take early 
retirement or "go out on disability," the Board points out 
that he has only missed 2 days in the previous 7 years 
exclusively due to his PTSD symptoms, and used only 9 days of 
sick leave in the past year.  So there is no basis for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, for these reasons, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating for the PTSD, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for a rating higher than 30 percent for PTSD is 
denied.



____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


